Citation Nr: 0305267	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim of entitlement to service connection for 
PTSD.  In March 2001 the Board remanded the claim to the RO 
for additional evidentiary and procedural development.  The 
denial of service connection for PTSD was confirmed in an 
October 2002 rating decision/Supplemental Statement of the 
Case and the case was returned to the Board in January 2003.  
In February 2003, the veteran's representative filed a motion 
to have the appeal advanced on docket in consideration of his 
age.  The motion was granted in March 2003.  The veteran now 
continues his appeal.

We note in passing that during the veteran's RO hearing in 
January 2000, he and his spouse presented statements which 
indicated that he was also claiming entitlement to service 
connection for residuals of frozen foot injuries.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran engaged in combat during World War II, and 
he was exposed to combat-related stressors during his 
period of active duty.

2.   The record includes evidence of a diagnosis of PTSD.





CONCLUSION OF LAW

A grant of service connection is warranted for PTSD.  38 
U.S.C.A. §§ 1110, 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in February 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  Additionally, an October 2002 Supplemental 
Statement of the Case provided him with notice of the VCAA-
compliant duty to assist provisions of the revised version of 
38 C.F.R. § 3.159.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim during 
the March 2001 remand which occurred during this appeal.  VA 
examinations with medical nexus opinions that address the 
issue on appeal have also been obtained and associated with 
the evidence.  (See Charles v. Principi, No. 01-1536 (U.S. 
Vet. App. Oct. 3, 2002).)  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim on appeal.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that the veteran 
was treated for a fracture injury of his right clavicle which 
he sustained while on military campaign in Italy after his 
truck struck a land mine in June 1944.  His certificate of 
honorable discharge shows that he was awarded the Combat 
Infantryman Badge and also the Purple Heart Medal for wounds 
received in action against enemy forces.

In May 1999 the veteran filed a claim for VA compensation for 
PTSD.  Pursuant to his claim, he was examined by a VA 
psychiatrist in August 1999 who determined that he did not 
have any psychiatric diagnosis on Axis I.  

In a written statement dated in August 1999, the veteran 
presented an account of his in-service stressors to which he 
was reportedly exposed while serving in combat against German 
enemy forces during World War II.  These included being 
subjected to enemy shelling, having to sneak away from German 
soldiers to avoid capture after his platoon's position had 
been quietly overrun by the enemy while he was asleep, 
witnessing damaged and destroyed villages with impoverished 
civilians searching for scraps of food in refuse pits, and 
witnessing the bodies of slain enemy soldiers on the 
roadside.  The veteran reported that he experienced 
nightmares related to his wartime stressors approximately 4 - 
5 times per month and that he would wake up his wife several 
times per week in a semi-comatose state making references to 
his old war injury which he sustained in 1944.

At an RO hearing January 2000 the veteran testified that 
although he had never previously been diagnosed with PTSD, he 
believed that he had this psychiatric disorder because he 
experienced recurrent dreams and nightmares about his wartime 
combat experiences ever since leaving military service.  He 
stated that his recurrent dreams were his primary problem.  
He also reported that he intentionally avoided watching war 
movies and that stimuli such as world news about wars and 
armed conflict bothered him and brought back memories of his 
wartime combat experiences.  He stated that he woke up twice 
during the previous night dreaming that he was in the middle 
of an enemy shelling and was trying to get into a foxhole to 
seek cover from the bombardment.  The veteran's spouse 
testified that ever since they were married, she witnessed 
the veteran experience nightmares in which he would toss and 
turn and talk in his sleep about things related to his combat 
experiences and that during some of his nightmares he used to 
place his hand over the area of his old war injury.  
According to the veteran's spouse, he would awaken in a 
nervous and agitated state.  

The report of a March 2002 VA examination shows that the 
veteran related to the examiner that he was exposed to 
traumatic combat-related stressors during military service.  
However, the examiner was of the opinion that the veteran 
only had mild trauma-related symptoms but that his 
presentation of symptoms was not consistent with full-fledged 
PTSD.  In an addendum dated April 2002, the same examiner 
reported that she had reviewed the veteran's claims file and 
based upon her review she continued to hold the opinion that 
the veteran did not have a diagnosis of PTSD.

In a private physician's statement dated March 2003, Ann 
Marie Donna Gordon, M.D., M.P.H., presented the following 
opinion:

"I have reviewed the veteran's claim file and 
pertinent medical records.

The veteran is a World War II combat veteran. . .

An evaluation performed in March 2002 at (VA) 
revealed that the veteran meets some of the DSM-
IV diagnostic criteria for posttraumatic stress 
disorder including exposure to a traumatic event 
and the presence of recurrent and intrusive 
distressing recollections of the event.  As 
indicated in this report the veteran experienced 
events during service that involved actual death 
of his fellow combatants, serious injury and 
threatened death, as well as, the threat to the 
physical and mental integrity of himself and 
others.  In addition, he has repeated episodes 
where he re-experiences these traumatic events,  
He described a feeling of anxiety after he wakes 
up at night kicking and fighting.  These episodes 
occur a couple times weekly.  (The VA physician) 
has opined that he does have some intrusive 
thoughts about his experiences.

Other criteria include persistent avoidance of 
stimuli associated with the trauma. . .  (D)uring 
the hearing conducted in January 2000 the veteran 
testified that he and his wife avoided attending 
war movies.  

In conclusion, there is evidence to suggest that 
the veteran manifests most of the criteria as 
indicated in the DSM-IV (for PTSD).  He has 
displayed persistent symptoms after his exposures 
to extreme stressors that occurred during 
service.  He displays avoidance activity. . .  It 
is therefore as likely as not that the veteran is 
suffering from posttraumatic stress disorder."

Analysis

The veteran contends that he currently suffers from PTSD as a 
direct result of exposure to combat-related stressors during 
active service in the European Theater of Operations during 
World War II.  Service connection for PTSD now requires: 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001 and March 7, 2002).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (2001); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).   

In this case, the objective evidence demonstrates that the 
veteran "engaged in combat with the enemy."  See VAOPGCPREC 
12-99.  The veteran's service medical records indicate 
references to treatment for injuries sustained in combat and 
his certificate of honorable discharge shows that he was 
awarded the Purple Heart Medal and earned the Combat 
Infantryman Badge, thus establishing that he participated in 
combat.  His statements with regard to his combat stressors 
alone are therefore sufficient to establish their occurrence 
and we concede that his accounts in this regard are credible. 

The present case therefore turns on the question of whether 
the veteran has a current diagnosis of PTSD which is related 
to combat stressors.  We note that the psychiatric evidence 
associated with the record is in conflict with each other.  
VA examinations conducted in August 1999 and March 2002 (with 
an April 2002 addendum) show evidence of mild trauma-related 
psychiatric symptoms but no clear diagnosis of PTSD.  In 
contrast to this is the March 2003 statement of the private 
physician, Dr. Gordon, who held that the veteran manifested 
most of the DSM-IV criteria for PTSD such that she was of the 
opinion that it was as likely as not that he had a diagnosis 
of PTSD.  Though the evidence in support of the veteran's 
claim does not offer a particularly strong and definitive 
diagnosis of PTSD, there is no question that the veteran had 
been exposed to traumatic combat-related stressors during his 
period of military service.  We find that his written 
statements and oral testimony, corroborated with the oral 
testimony of his spouse, which describe his recurring 
nightmares relating to his military experiences, are 
credible.  In view of this, we find that the objective 
psychiatric evidence is in relative equipoise with respect to 
the issue on appeal.  Therefore, the benefit-of-the-doubt 
doctrine applies, and the appeal will be allowed.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claim for service 
connection for PTSD is granted, subject to the applicable 
laws and regulations which govern awards of VA compensation.  
See 38 C.F.R. § 3.400 (2002).  

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

